Title: No Jacobin No. III, [8 August 1793]
From: “No Jacobin”,Hamilton, Alexander
To: 



[Philadelphia, August 8, 1793]

Another accusation against the Executive of the UStates preferred by the Jacobin is derived from this circumstance—That while by the Treaty between the UStates & France the goods of her enemies on board our Ships are exempt from capture; the goods of France on board our Ships are subject to the depredations of her enemies; without any “Steps being taken by the Executive to cause French property to be returned and to prevent similar hardships being in future imposed.”
This has, if possible, still less color than either of the others.
By the general law of Nations, as laid down by all writers and practiced upon by all Nations previous to the late War between the UStates & Great Britain, this principle was clearly and fully established—That the goods of an enemy in the Ships of a friend (that is of a neutral power) are lawful prize and that the goods of a friend in the Ships of an enemy (those called contraband excepted) not lawful prize; subject only to such exceptions as are introduced by particular treaties.
During the war between the UStates and Great Britain certain Powers who associated under the denomination of the armed neutrality set up a rule the reverse of that which had before prevailed, and which has been stated. But this association made with a view to the then existing War, terminated with it. The UStates, though they approved the new principle; never acceded to that association.
They contented themselves with introducing it into their Treaties with such Powers, with whom they formed treaties. Accordingly it is to be found in our Treaties with France Holland Sweden & Prussia.
Great Britain on her part, [it is understood, has not acceded to that principle, which she regarded as originating in hostility to ⟨her⟩ except in the single instance of her late Treaty with France.] And there are several other powers of Europe who did not originally unite in the attempt to introduce it and who are not known to have since done any act amounting to an adoption of it.
An established rule of the law of Nations can only be deemed to be altered by agreements between all the civilized powers or a new usage generally adopted and sanctioned by time.
Neither having happened in the present case, the old principle must be considered as still forming the basis of the general Law of Nations; liable only to the exceptions resulting from particular Treaties.
With France Holland & Prussia, three of the belligerent parties, we have treaties containing the new principle, but with Russia Spain Portugal Austria Savoy we have no treaties whatever. Against the former powers therefore we have a right to claim the new principle. Between us and the latter powers the old rule must govern, unless a departure from it can be regulated by mutual consent.
As we cannot of right assert the new principle against those Powers with whom we have not established it by Treaty so neither can we in prudence or good policy insist upon it under the circumstances of the case. There is not a doubt that all the powers who are at liberty to pursue the old rule will do it. In a war of opinion and passion like the present, concessions to ill founded or doubtful pretensions are not to be expected. Nor are the UStates in a condition to attempt to enforce such claims.
But it seems the not having hitherto manifested a disposition towards this species of Knight errantry is an injury and offence to France. The Jacobin deems it a breach of our Treaty with her that we do not quarrel with other nations for an object which we can claim of them neither by the law of Nations nor by Treaty.
It appears that the Jacobin is ready enough to insist upon, and even to enlarge constructively, all the peculiar advantages which our Treaty with France gives to her; but any circumstance of supposed inconvenience to her is in his eyes a sore grievance.
This very reasonable Gentleman ought to remember that if the property of the enemies of France in our Ships is protected by our Treaty with her, the property of our Citizens in the Ships of those enemies lose by that treaty the munity or security to which they would otherwise be intitled, and he ought to remember that the Citizens of France have already enjoyed the sweets of this at the expence of our Citizens.
   
   Note *This happened in the case of the Brig Little Sarah on board of which was a quantity of flour belonging to Citizens of Philadelphia. This flour was considered and treated as lawful prize.

 He ought also to remember that it is at best problematical whether the citizens of the UStates have not more property afloat in the bottoms of the Powers at War with France than the Citizens of France have afloat in bottoms of the UStates—and consequently whether the ballance is not in favour of France.
What is there in our history that can authorise our being degraded with the supposition that we are ignorant both of our duties and our rights?

No Jacobin

